DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s amendments filed 8/26/2021 merit new grounds for rejection in view of Herrmann et al. (U.S. Patent Application Publication No. 2017/0119472). The remarks appear to be addressed solely to whether the Stein references anticipates the newly amended claims and are therefore moot as they do not apply to the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claim(s) 1, 47, and 49-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (U.S. Patent Application Publication No. 2011/0319755,) hereinafter referred to as Stein; in view of Herrmann et al. (U.S. Patent Application Publication No. 2017/0119472,) hereinafter referred to as Herrmann.
Regarding claim 1, Stein teaches an implantable medical device (Fig. 1, element 100), comprising: 
an electronics assembly (¶[0047] “electronic assemblage”); 
a power component coupled to the electronics assembly (Fig. 14, element 117 in Fig. 1, ¶[0047], broadly); and 
an antenna component coupled to the electronics assembly (¶[0047] antennas, broadly; further in Fig. 1, as element 107 loop antenna), wherein the electronics assembly includes a space-efficient printed circuit assembly.
Stein teaches that the sensors are connected to the PCBs via the flexible interconnect, but doesn’t teach that the PCBs comprise a plurality of rigid printed circuit boards that are each secured to a length of flexible interconnect and are physically and electrically coupled together by way of the length of flexible interconnect, where a first and a second of the plurality of rigid printed circuit boards are spaced apart from one another along the length of the flexible interconnect, where the flexible interconnect is folded between the first and second rigid printed circuit boards to thereby stack the first rigid printed circuit board above the second rigid printed circuit board.
Attention is drawn to the Herrmann reference, which teaches a plurality of rigid printed circuit boards (Fig. 11, elements 168 and 170) that are each secured to a length of flexible interconnect (Fig. 11, element 172) and are physically and electrically coupled together by way of the length of flexible interconnect (¶[0125]), where a first and a 
It would have been obvious to one of ordinary skill in the art to modify the PCB stack of Herrmann to include flexible interconnect between the two boards, because Herrmann teaches that it facilitates the transfer of data (Herrmann, ¶[0132]).
Regarding claim 47, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a folded multi-board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Regarding claim 48, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a folded multi-board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Stein does not teach a specifically three-board assembly.
Therefore, Stein as modified teaches all of the claimed invention except for the number boards of the multi-board stacked printed circuit assembly. It would nevertheless have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the printed circuit board stack of Stein to comprise three boards, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 49, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a folded two board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Regarding claim 50, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a single board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616; note that the interpretation of “single” is consistent with “one,” in that the prior art device may comprise more than one but must comprise at least one).
Regarding claim 51, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a multi-board stacked printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Regarding claim 52, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a single board circular printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616; note that the interpretation of “single” is consistent with “one,” in that the prior art device may comprise more than one but must comprise at least one).
Stein does not teach that the PCBs are specifically circular.
Therefore, Stein teaches all of the claimed invention except for the shape of the multi-board stacked printed circuit assembly. It would nevertheless have been prima In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Regarding claim 53, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein at least one of the electronics assembly, power component, and antenna component is enclosed in a hermetically sealable casing (¶[0218] the encapsulating enclosure is hermetically sealed).
Regarding claim 54, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes a plurality of sensors configured to monitor a plurality of kinematic parameters (¶[0068] accelerometer and load sensing platform, ¶¶[0070-0071], ¶[0074]).
Regarding claim 55, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes at least one sensor configured to monitor pressure (¶[0068] load sensing platform, ¶[0070]).
Regarding claim 56, Stein, as modified by Herrmann, teaches the implantable medical device of claim 1.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792